Taxes; income tax; refu/nd; alien’s privileg.e to sue; tort claim. — Plaintiff seeks refund of federal income taxes collected by defendant and damages for alleged violations of law by agencies of the United States. On April 24 and October 4, 1974 the court issued orders similar to those reported *839in connection Avith the Espejo case, No. 150-73, reported immediately preceding, except that no reference is made to a counterclaim. This case is remanded to the trial division for appropriate proceedings on the refund claim.'.